MINERAL PRODUCTION SHARING AGREEMENT

No. 193 - 2004 - VII

This MINERAL PRODUCTION SHARING AGREEMENT is made and entered into in
Quezon City, Philippines, this day of _ MAY 22 2004 by and between:

THE REPUBLIC OF THE PHILIPPINES, herein referred to as the
GOVERNMENT, represented in this act by the Secretary of the Department of
Environment and Natural Resources, with offices at the Department of Environment
and Natural Resources Building, Visayas Avenue, Diliman, Quezon City

and

PIO B. CASTILLO, JR., a Filipino, of legal age, herein referred to as the
CONTRACTOR, with office in IPI Compound, Juan Luna Avenue, Mabolo, Cebu City

WITNESSETH :

WHEREAS, the 1987 Constitution of the Republic of the Philippines provides in
Article XI!, Section 2 thereof that all lands of the public domain, waters, minerals,
coal, petroleum and other natural resources are owned by the State and that their
exploration, development and utilization shall be under the full control and
supervision of the State;

WHEREAS, the Constitution further provides that the State may directly undertake
such activities, or it may enter into a Co-Production, Joint Venture, or Mineral
Production Sharing Agreement with Filipino citizens, or cooperatives, partnerships,
corporations or associations at least sixty per centum of whose capitalization is
owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7942, otherwise known as “The Philippine
Mining Act of 1995,” which took effect on 09 April 1995, the Secretary of the
Department of Environment and Natural Resources is authorized to enter into
Mineral Production Sharing Agreements in furtherance of the objectives of the
Government and the Constitution to bolster the national economy through
sustainable and systematic development and utilization of mineral lands;

WHEREAS, the Government desires to avail itself of the financial resources,
technical competence and skill which the Contractor is capable of applying to the
mining operations of the project contemplated herein;

WHEREAS, the Contractor desires to join and assist the Government in the
sustainable development and utilization for commercial purposes of certain un

BIN ;
WHEREAS, the Contractor desires to join and assist the Government in the
sustainable development and utilization for commercial purposes of certain gold,
copper, silver and other associated mineral deposits existing in the Contract Area
(as herein defined);

WHEREAS, the Contractor has access to all the financing, technical competence,
technology and environmental management skills required to promptly and
effectively carry out the objectives of this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants, terms and conditions hereinafter set forth, it is hereby stipulated and
agreed as follows:

SECTION I
SCOPE

1.1. This Agreement is a Mineral Production Sharing Agreement entered into
Pursuant to the provisions of the Act and its implementing rules and
regulations. The primary purpose of this Agreement is to provide for the
tational exploration, development and commercial utilization of certain gold,
copper, silver and other associated mineral deposits existing within the
Contract Area, with all necessary services, technology and financing to be
furnished or arranged by the Contractor in accordance with the provisions of
this Agreement. The Contractor shall not, by virtue of this Agreement, acquire
any title over the Contract/Mining Area without prejudice to the acquisition by
the Contractor of the land/surface tights through any mode of acquisition
provided for by law.

1.2 The Contractor shall undertake and execute, for and on behalf of the
Government, sustainable mining operations in accordance with the provisions
of this Agreement, and is hereby constituted and appointed, for the purpose of
this Agreement, as the exclusive entity to conduct mining operations in the
Contract Area.

1.3. The Contractor shall assume all the exploration risk such that if no minerals in
commercial quantity are developed and produced, it will not be entitled to
reimbursement.

1.4 During the term of this Agreement, the total value of Production and sale of
minerals derived from the mining operations contemplated herein shall be

accounted for and divided between the Government and the Contractor in
accordance with Section VIII hereof.

SECTION II

DEFINITIONS

As used in this Agreement, the following words and terms, whether singular or plural,

shall have the following respective meaning: eR b ar

2
21

2.2
2.3

24

2.5

26

2.7

2.8

2.9

2.10

2.11

2.12

2.13

“Act” refers to Republic Act No. 7942, otherwise known as the “Philippine
Mining Act of 1995”.

Agreement means this Mineral Production Sharing Agreement.

Associated Minerals mean other ores/minerals which occur together with the
principal ore/mineral.

Bangko Sentral means Bangko Sentral ng Pilipinas.

Budget_ means an estimate of expenditures to be made by Contractor in
mining operations contemplated hereunder to accomplish the Work Program
for each particular period.

Calendar Year or Year means a period of twelve (12) consecutive months
starting with the first day of January and ending on December 31, while
“Calendar Quarter” means a period of three consecutive months with the first
calendar quarter starting with the first day of January.

Commercial Production means the production of sufficient quantity of
minerals to sustain economic viability of mining operations reckoned from the
date of commercial operation as declared by the Contractor or as stated in the
feasibility study, whichever comes first.

Constitution or Philippine Constitution means the 1987 Constitution of the
Republic of the Philippines adopted by the Constitutional Convention of 1986
on October 15, 1986 and ratified by the People of the Republic of the
Philippines on February 2, 1987.

Contract Area means the area onshore or offshore delineated under the
Mineral Production Sharing Agreement subject to the relinquishment
obligations of the Contractor and properly defined by latitude and longitude or
bearing and distance.

Contract Year means a period of twelve (12) consecutive months counted
from the Effective Date of this Agreement or from the anniversary of such
Effective Date.

Contractor means PIO B. CASTILLO, JR. or its assignee or assignees of
interest under this Agreement: Provided, That the assignment of any of such
interest is accomplished pursuant to the pertinent provisions of the
implementing rules and regulations of the Act.

Declaration _of Mining Feasibility means a document proclaiming the
presence of minerals in a specific site that are recoverable by socially
acceptable, environmentally safe and economically sound methods specified
in the Mine Development Plan.

Department or DENR means the Department of Environment and Natural

Resources. aR. | opt
2.14

2.15

2.16

2:17

2.18

2.19

2.20

2.21

2.22

Director means the Director of Mines and Geosciences Bureau.

Effective Date means the date of execution of this Agreement by the
Contractor and by the Secretary on behalf of the Government. In case an
Exploration Permit/Temporary Exploration Permit had been availed of by the
Contractor, the Effective Date of this Agreement shall be the date of issuance
of said Exploration Permit/Temporary Exploration Permit.

Environment means all facets of man’s surroundings: physical, ecological,
aesthetic, cultural, economic, historic, institutional and social.

Exploration means searching or prospecting for mineral resources by
geological, geophysical and geochemical surveys, remote sensing, test
pitting, trenching, drilling, shaft sinking, tunneling, or any other means for the
purpose of determining the existence, extent, quality, and quantity of mineral
resources and the feasibility of mining them for profit.

Exploration Period shall mean the time period from the Effective Date of this
Agreement which shall be for two (2) years, renewable for like periods but not
to exceed a total term of eight (8) years subject to the pertinent provisions of
the implementing rules and regulations of the Act.

Force Majeure means acts or circumstances beyond the reasonable control of
the Contractor including, but not limited to war, rebellion, insurrection, riots,
civil disturbances, blockade, sabotage, embargo, strike, lockout, any dispute
with surface owners and other labor disputes, epidemics, earthquake, storm,
flood, or other adverse weather conditions, explosion, fire, adverse action by
the Government or by any of its instrumentality or subdivision thereof, act of
God or any public enemy and any cause as herein described over which the
affected party has no reasonable control.

Foreign Exchange means any currency other than the currency of the
Republic of the Philippines acceptable to the Government and the Contractor.

Government means the Government of the Republic of the Philippines or any
of its agencies and instrumentalities.

Gross Output means the actual market value of the minerals or mineral
products from each mine or mineral land operated as a separate entity,
without any deduction for mining, processing, refining, transporting, handling,
marketing, or any other expenses: Provided, That if the minerals or mineral
products are sold or consigned abroad by the Contractor under C.I.F. terms,
the actual cost of ocean freight and insurance shall be deducted: Provided
further, That in the case of mineral concentrates which are not traded in
commodity exchanges in the Philippines or abroad such as copper
concentrate, the actual market value shall be the world price quotation of the
refined mineral products contained thereof prevailing in the said commodity
exchanges, after deducting the smelting refining, treatment, insurance,
transportation and other charges incurred in the process of converting mineral
concentrates into refined metal traded in those commodity erenaee

my
2.23

2.24

2.25

2.26

2.27

2.28

2.29

2.30

2.31

2.32

2.33

Mine Development refers to work undertaken to prepare an ore body or a
mineral deposit for mining, including the construction of necessary
infrastructure and related facilities.

Minerals mean all naturally occurring inorganic substances in solid, liquid,
gas or any intermediate state excluding energy materials such as coal,
petroleum, natural gas, radioactive materials and geothermal energy.

Mineral Products mean materials derived from mineral ores/rocks and
prepared into marketable state by metallurgical processes which include
beneficiation, cyanidation, leaching, smelting, calcination and other similar
processes.

Mining Area means that portion of the Contract Area identified by the
Contractor as defined and delineated in a Survey Plan duly approved by the
Director/concerned Regional Director for purposes of development and/or
utilization and sites for support facilities.

Mining Operations means mining activities involving exploration, feasibility
study, environmental impact assessment, development, utilization, mineral
processing, and mine rehabilitation.

Notice means notice in writing, telex or telecopy (authenticated by answer
back or confirmation received) addressed or sent as provided in Section 16.2
of this Agreement.

Ore means naturally occurring substance or material from which a mineral or
element can be mined and/or processed for profit.

Pollution means any alteration of the physical, chemical and/or biological
properties of any water, air and/or land resources of the Philippines, or any
discharge thereto of any liquid, gaseous or solid wastes or any production of
unnecessary noise or any emission of objectionable odor, as will or is likely to
create or render such water, air, and land resources harmful, detrimental or
injurious to public health, safety or welfare or which will adversely affect
their utilization for domestic, commercial, industrial, agricultural, recreational
or other legitimate purposes.

Secretary means the Secretary of the Department of Environment and
Natural Resources.

State means the Republic of the Philippines.

Work Program means a document which presents the plan of major mining
operations and the corresponding expenditures of the Contractor in its
Contract Area during a given period of time, including the plan and
expenditures for development of host and neighboring communities and of
local geoscience and mining technology, as submitted and approved in
accordance with the implementing rules and regulations of the rid

=“ o}
3.1.

4.1.

local geoscience and mining technology, as submitted and approved in
accordance with the implementing rules and regulations of the Act.

SECTION ill
TERM OF AGREEMENT

This Agreement shall have a term of twenty five (25) years from Effective
Date, and may be renewed thereafter for another term not exceeding twenty
five (25) years. The renewal of this Agreement, as well as the changes in the
terms and conditions thereof, shall be upon mutual consent by the parties. In
the event the Government decides to allow mining operations thereafter by
other Contractor, this must be through competitive public bidding. After due
publication of notice, the Contractor shall have the right to equal the highest
bid upon reimbursement of all reasonable expenses of the highest bidder.

SECTION IV
CONTRACT AREA

Size, Shape, and Location of Contract Area - This Agreement covers a total
area of Eight Hundred Forty One and 352/10,000 hectares (841.0352 has.),
situated in Balamban, Cebu and bounded by the following geographical
coordinates (please refer to ANNEX "A" - 1:50,000 scale Location Map/
Sketch Plan):

CORNER LATITUDE LONGITUDE
1 10° 26’ 00” 123° 43’ 00”
2 10° 27’ 00” 123° 43’ 00”
3 10° 27’ 00” 123° 45’ 00”
4 10° 26’ 30” 123° 45’ 00”
5 10° 26’ 30” 123° 45’ 30”
6 10° 26’ 00” 123° 45’ 30”
7 10° 26’ 00” 123° 45° 00”
8 10° 25’ 30” 123° 45’ 00”
9 10° 25’ 30” 123° 44’ 30”
10 10° 26’ 00” 123° 44’ 30”

The Contractor is not allowed to undertake any mining operations within the
portion of the Contract Area covered by DENR Project Areas, without the prior

consent of the concessionaire(s) ronceres ath | =R
5.2

5.3

5.4

In case where a Temporary Exploration Permit was issued, the Period of such
Temporary Exploration Permit shall be included as part of the Exploration
Period of this Agreement.

Work Programs and Budgets - The Contractor shall strictly comply with the
approved Exploration and Environmental Work Programs together with their
corresponding Budgets (please refer to ANNEXES “B” and “C’).

The amount to be spent by the Contractor in conducting Exploration activities
under the terms of this Agreement during the Exploration Period shall be in
the aggregate of not less than that specified for each of the Contract Years,
as follows:

For the Exploration Work Program:

1st Contract Year i PhP 524,200.00

2nd Contract Year : PhP 824,000.00

Total : PhP 1,348,000.00

For the Environmental Work Program: PhP 100,000.00

In the event of renewal of the Exploration Period, the amount to be spent
every year shall first be agreed upon by the parties.

In the event of termination of this Agreement, the Contractor shall only be
obliged to expend the pro-rata amount for the period of such Contract Year
prior to termination. If during any Contract Year, the Contractor should
expend more than the amount to be expended as provided above, the excess
may be subtracted from the amount required to be expended by the
Contractor during the succeeding Contract Years, and should the Contractor,
due to unforeseen circumstances or with the consent of the Government,
expend less during a year, then the deficiency shall be applied to the amount
to be expended during the succeeding Contract Years.

Relinquishment of Total/Portion of the Contract Area - During the Exploration
Period, the Contractor may relinquish totally or partially the original Contract
Area. After the Exploration Period and prior to or upon approval of a
Declaration of Mining Project Feasibility, the Contractor shall finally relinquish
any portion of the Contract Area not necessary for mining operations and not
covered by any Declaration of Mining Project Feasibility.

Final Mining Area - The final Mining Area shall not be more than five
thousand hectares (5,000 has.) for metallic minerals. The Director may allow
the Contractor to hold more than one (1) final Mining Area subject to the
maximum limits set under the implementing rules and regulations of the Act:
Provided, That each final Mining Area shall be covered by a Declaration of
Mining Project Feasibility supported by a Mining Project Feasibility Study,
Development/Utilization Work Program and application for went

an)
5.5

5.6

5.7

Survey of the Contract Area - The Contractor shall cause the survey of the
perimeter of the Contract Area through an application for survey, complete
with requirements, filed with the concerned Regional Office simultaneous with
the submission of the Declaration of Mining Project Feasibility. Survey returns
shall be submitted to the concerned Regional Director for approval within one
(1) year from receipt of the Order of Survey complete with the mandatory
requirements stated in the implementing rules and regulations of the Act.

Declaration of Mining Project Feasibility - During the Exploration Period, the
Contractor shall submit to the Director through the concerned Regional
Director, a Declaration of Mining Project Feasibility together with a Mining
Project Feasibility Study, a Three (3)-Year Development and Construction or
Commercial Operation Work Program, a complete geologic report of
the area and an Environmental Compliance Certificate. The Mining Project
Feasibility Study and Work Program are subject to approval by the Director.
Failure of the Contractor to submit a Declaration of Mining Project Feasibility
during the Exploration Period shall be considered a substantial breach of this
Agreement.

Reporting

a) Periodic Reports - During the Exploration Period, the Contractor shall
submit to the Director through the concerned Regional Director, quarterly
and annual accomplishment reports under oath on all activities
conducted in the Contract Area from the Effective Date of this
Agreement. The quarterly report shall be submitted not later than fifteen
(15) days at the end of each Calendar Quarter while the annual
accomplishment report shall be submitted not later than thirty (30) days
from the end of each Calendar Year. Such information shall include
detailed financial expenditures, raw and processed geological,
geochemical, geophysical and radiometric data plotted on a map at a
minimum 1:50,000 scale, copies of originals of assay results, duplicated
samples, field data, copies of originals from drilling reports, maps,
environmental work program implementation and detailed expenditures
showing discrepancies/deviations with approved exploration and
environmental plans and budgets as well as all other information of any
kind collected during the exploration activities. All information submitted
fo the Bureau shall be subject to the confidentiality clause of this
Agreement.

b) Final Report - The Contractor shall submit to the Director through the
concerned Regional Director, a final report under oath upon the
expiration of the Exploration Period which shall be in the form and
substance comparable to published professional reports of respectable
international institutions and shall incorporate all the findings in the
Contract Area including location of samples, assays, chemical analysis,
and assessment of mineral potentials together with a geologic map of
1:50,000 scale at the minimum showing the results of the exploration.
Such report shall also include detailed expenditures incurred during the
Exploration Period. In case of diamond drilling, the Contractor shall,
upon request of the Director/concerned Regional Director, submit to the

ne

8
6.1

6.2

tA

7.2

Regional Office a quarter of the core samples which shall be deposited
in the Regional Office Core Library for safekeeping and reference.

c) Relinquishment Report - The Contractor shall submit a separate
relinquishment report with a detailed geologic report of the relinquished
area accompanied by maps at a scale of 1:50,000 and results of
analyses and detailed expenditures, among others.

SECTION VI
DEVELOPMENT AND CONSTRUCTION PERIOD

Timetable - The Contractor shall complete the development of the mine
including the construction of production facilities within thirty six (36) months
from the submission of the Declaration of Mining Project Feasibility, subject to
such extension based on justifiable reasons as the Director may approve,
upon recommendation of the concerned Regional Director.

Reporting

a) Annual - The Contractor shall submit, within sixty (60) days after
December 31 of each year, to the Director through the concerned
Regional Director, an annual report which states the major activities,
achievements and detailed expenditures during the year covered,
including maps, assays, rock and mineral analyses and geological and
environmental progress reports during the Development and
Construction Period.

b) Final Report - Within six (6) months from the completion of the
development and construction activities, the Contractor shall submit a
final report to the Director through the concerned Regional Director.
Such report shall integrate all information in maps of appropriate scale
and quality, as well as in monographs or reports in accordance with
international standards.

SECTION VII
OPERATING PERIOD

Timetable - The Contractor shall submit, within thirty (30) days before
completion of mine development and construction of production facilities, to
the Director through the concerned Regional Director, a Three-Year
Commercial Operation Work Program. The Contractor shall commence
commercial utilization immediately upon approval of the aforesaid Work
Program. Failure of the Contractor to commence Commercial Production
within the period shall be considered a substantial breach of the Agreement.

Commercial Operation Work Program and Budget - During the Operating
Period, the Contractor shall submit to the Director through the concerned
Regional Director, Work Programs and Budgets covering a period of three (3)

OL at
7.3

74

years each, which shall be submitted not later than thirty (30) days before the
expiration of the period covered by the previous Work Program.

The Contractor shall conduct Mining Operations and other activities for the
duration of the Operating Period in accordance with the duly approved Work
Programs and corresponding Budgets and any modification thereof shall be
subject to approval by the Director.

Expansion and Modification of Facilities - The Contractor may make
expansions, modifications, improvements, and replacements of the mining
facilities and may add new facilities as the Contractor may consider necessary
for the operations: Provided, That such plans shall be embodied in an
appropriate Work Program approved by the Director.

Reporting

a) Quarterly Reports - Beginning with the first Calendar Quarter following
the commencement of the Operating Period, the Contractor shall submit,
within thirty (30) days after the end of each Calendar Quarter, to the
Director through the concerned Regional Director, a Quarterly Report
stating the tonnage of production in terms of ores, concentrates, and
their corresponding grades and other types of products; value,
destination of sales or exports and to whom sold; terms of sales and
expenditures.

b) Annual Reports - During the Operating Period, the Contractor shall
submit within sixty (60) days from the end of each Calendar Year, to the
Director through the concerned Regional Director, an Annual Report
indicating in sufficient detail:

b.1) The total tonnage of ore reserves, whether proven, probable, or
inferred, the total tonnage of ores, kind by kind, broken down
between tonnage mined, tonnages transported from the minesite
and their corresponding destination, tonnages stockpiled in the
mine and elsewhere in the Philippines, tonnages sold or committed
for export (whether actually shipped from the Philippines or not),
tonnages actually shipped from the Philippines (with full details as
to purchaser, destination and terms of sale), and if known to the
Contractor, tonnages refined, processed or manufactured in the
Philippines with full specifications as to the intermediate products,
by-products or final products and of the terms at which they were
disposed:

b.2) Work accomplished and work in progress at the end of the year in
question with respect to all the installations and facilities related to
the utilization program, including the investment actually made or
committed;

b.3) Profile of work force, including management and staff, stating

particularly their nationalities, and for Filipinos, their place of origin
(i.e., barangay, town, province, region); and

: |
m_

8.1

8.2

8.3

8.4

8.5

b.4) Ownership of the Contractor, particularly with respect to nationality.

The Contractor shall also comply with other reporting requirements provided
for in the implementing rules and regulations of the Act.

SECTION VIII
FISCAL REGIME

General Principle - The fiscal regime of this Agreement shall be governed by
the principle according to which the Government expects a reasonable return
in economic value for the utilization of non-renewable mineral resources
under its national sovereignty while the Contractor expects a reasonable
return on its investment with special account to be taken for the high risk of
exploration, the terms and conditions prevailing elsewhere in the industry and
any special efficiency to be gained by a particularly good performance of the
Contractor.

Registration Fees - Within fifteen (15) days upon receipt of the notice of
approval of the Agreement from the concerned Regional Office, the
Contractor shall cause the registration of this Agreement with the said
Regional Office and pay the registration fee at the rate provided in the existing
rules and regulations. Failure of the Contractor to cause the registration of
this Agreement within the prescribed period shall be sufficient ground for
cancellation of the same.

Occupation Fees - Prior to registration of this Agreement and at the same
date every year thereafter, the Contractor shall pay to the concerned
Municipal/City Treasurer an occupation fee over the Contract Area at the
annual rate provided in the existing rules and regulations. _If the fee is not
paid on the date specified, the Contractor shall pay a surcharge of twenty five
percentum (25%) of the amount due in addition to the occupation fees.

Share of the Government - The Government Share shall be the excise tax on
mineral products at the time of removal and at the rate provided for in
Republic Act No. 7729 amending Section 151 (a) of the National Internal
Revenue Code, as amended, as well as other taxes, duties, and fees levied
by existing laws.

For purposes of determining the amount of the herein Government Share, the
Contractor shall strictly comply with the auditing and accounting requirements
prescribed under existing laws and regulations.

The Government Share shall be allocated in accordance with Sections 290
and 292 of Republic Act No. 7160, otherwise known as “The Local
Government Code of 1991”.

Pricing of Sales - The Contractor shall endeavor to obtain the best achievable
price for its production and pay the lowest achievable marketing commissions
and related fees. The Contractor shall seek to strike a ale a

11
8.5.

8.6.

9.1.

9.2.

9.3.

The Government Share shall be allocated in accordance with Sections 290
and 292 of Republic Act No. 7160, otherwise known as “The Local
Government Code of 1991.”

Pricing of Sales - The Contractor shall endeavor to obtain the best achievable
price for its production and pay the lowest achievable marketing commissions
and related fees. It shall seek to strike a balance between long-term sales
comparable to policies followed by independent producers in the international
mining industry.

The Contractor shall likewise seek a balanced distribution among consumers.
Insofar as sales to Contractor's affiliates are concerned, prices shall be at
arm’s length standard and competing offers for large scale and long-term
contracts shall be procured. The Bureau shall be furnished a copy of the said
Sales Agreement subject to confidentiality between the Bureau and the
Contractor.

Associated Minerals - If minerals other than gold and copper are discovered in
commercial quantities in the Contract Area, the value thereof shall be added
to the value of the principal mineral in computing the Government share.

SECTION IX
WORK PROGRAMS

Submission to Government - Within the periods stated herein, the Contractor
shall prepare and submit to the Director, through the concerned Regional
Director, a Work Program and corresponding Budget for the Contract Area
stating the Mining Operations and expenditures which the Contractor
proposes to carry out during the period covered with the details and
particulars set forth elsewhere in this Agreement or in the supporting
documents.

Government's Examination and Revision of Work Program - Should the
Government decide to propose a revision to a certain specific feature in the
Work Program or Budget, it shall, within thirty (30) days after receipt thereof,
provide a Notice to the Contractor specifying in reasonable detail its reasons
therefore. Promptly thereafter, the Government and Contractor will meet and
endeavor to agree on the revision proposed by the Government. In any
event, the revision of any portion of said Work Program or Budget in which the
Government shall fail to notify the Contractor of the proposed revision shall,
insofar as possible, be carried out as prescribed herein. If the Government
should fail within sixty (60) days from receipt thereof to notify Contractor of the
proposed revisions, the Work Program and Budget proposed by the
Contractor shall be deemed to be approved.

Contractor’s Changes to Work Program - It is recognized by the Government
and the Contractor that the details of any Work Program may require changes
in the light of changing circumstances. The Contractor may make such
changes: Provided, That it shall not change the general objective of the Work

Lot

12
10.1

10.2

10.3

10.4

10.5

10.6

10.7

10.8

SECTION X
ENVIRONMENTAL PROTECTION AND MINE SAFETY AND HEALTH

The Contractor shall manage its Mining Operations in a_ technically,
financially, socially, culturally and environmentally responsible manner to
achieve the sustainable development objectives and responsibilities as
provided for under the implementing rules and regulations of the Act;

The Contractor shall prepare a plan of mining so that its damage to the
environment will be minimal. To the extent possible, control of pollution and
the transformation of the mined-out areas or materials into economically and
socially productive forms must be done simultaneously with mining;

The Contractor shall submit an Environmental Work Program during the
Exploration Period as prescribed in the implementing rules and regulations of
the Act;

An Environmental Compliance Certificate (ECC) shall be secured first by the
Contractor prior to the conduct of any development works, construction of
production facilities and/or mine production activities in the Contract Area;

The Contractor shall submit within thirty (30) Calendar days after the issuance
and receipt of the ECC, an Environmental Protection and Enhancement
Program (EPEP) using MGB Form No. 16-2 covering all areas to be affected
by development, utilization and processing activities under this Agreement.
The Contractor shall allocate for its initial environment-related capital
expenditures approximately ten percent (10%) of the total project cost or in
such amount depending on the environmental/geological condition, nature
and scale of operations and technology to be employed in the Contract Area;

The Contractor shall submit, within thirty (30) days prior to the beginning of
every calendar year, an Annual Environmental Protection and Enhancement
Program (AEPEP), using MGB Form 16-3, which shall be based on the
approved EPEP. The AEPEP shall be implemented during the year for which
it was submitted. To implement its AEPEP, the Contractor shall allocate
annually three to five percent (3%-5%) of its direct mining and milling costs
depending on the environmental/geologic condition, nature and scale of
operations and technology employed in the Contract Area;

The Contractor shall establish a Mine Rehabilitation Fund (MRF) based on
the financial requirements of the approved EPEP as a_ reasonable
environmental deposit to ensure satisfactory compliance with the
commitments/strategies of the EPEP/AEPEP and availability of funds for the
performance of the EPEP/AEPEP during the specific project phase. The MRF
shall be deposited as Trust Fund in a government depository bank and shall
be used for physical and social rehabilitation of areas affected by mining
activities and for research on the social, technical and preventive aspects of
rehabilitation;

The Contractor shall set up mitigating measures such as mine waste and mill
tailings disposal system, mine rehabilitation or plan, water quality monitoring,
=f | a

13
10.9

etc. to minimize land degradation, air and water pollution, acid rock drainage
and changes in hydrogeology;

The Contractor shall set up an Environmental and Safety Office at its minesite
manned by qualified personne! to plan, implement and monitor its approved
EPEP;

10.10 The Contractor shall be responsible in the monitoring of environmental, safety

10.114

and health conditions in the Contract Area and shall strictly comply with all the
rules and regulations embodied under DAO No. 2000-98, otherwise known as
the “Mine Safety and Health Standards;*

The Contractor shall be responsible for the submission of a final mine
rehabilitation and/or decommissioning plans including its financial
requirements and incorporating the details and particulars set forth in the
implementing rules and regulations of the Act.

SECTION XI
RIGHTS AND OBLIGATIONS OF THE PARTIES
Obligations of the Contractor:

a) To exclusively conduct sustainable Mining Operations within the
Contract Area in accordance with the provisions of the Act and its
implementing rules and regulations;

b) To construct and operate any facilities specified under the Mineral
Agreement or approved Work Program;

c) To determine the exploration, mining and treatment process to be utilized
in the Mining Operations;

d) To extract, remove, use and dispose of any tailings as authorized by an
approved Work Program;

e) To secure all permits necessary or desirable for the purpose of Mining
Operations;

f) To keep accurate technical records about the mining operations as well
as financial and marketing accounts and make them available to
Government representatives authorized by the Director for the purpose
of assessing the performance and compliance of the Contractor with the
terms of this Agreement. Authorized representatives of other
Government Agencies may also have access to such accounts in
accordance with existing laws, rules and regulations;

g) To furnish the Bureau all the data and information gathered from the
Contract Area and that all the books of accounts and records shall be

open for inspection; SR wry

14
of assessing the performance and compliance of the Contractor with
the terms of this Agreement. Authorized representatives of other
Government Agencies may also have access to such accounts in
accordance with existing laws, rules and regulations;

To furnish the Bureau all the data and information gathered from the
Contract Area and that all the books of accounts and records shall be
open for inspection;

To allow access to Government during reasonable hours in inspecting
the Contract Area and examining pertinent records for purposes of
monitoring compliance with the terms of this Agreement;

To hold the Government free and harmless from all claims and
accounts of all kinds, as well as demands and actions arising out of the
accidents or injuries to persons or properties caused by Mining
Operations of the Contractor and indemnify the Government for any
expenses or costs incurred by the Government by reason of any such
claims, accounts, demands or actions;

In the development of the community:

je. To recognize and respect the rights, customs and traditions of
indigenous cultural communities over their ancestral lands and
to allocate royalty payment of not less than one percent (1%) of
the value of the gross output of minerals sold;

j.21 To coordinate with proper authorities in the development of the
mining community and for those living in the host and
neighboring communities through social infrastructure, livelihood
programs, education, water, electricity and medical services.
Where traditional self-sustaining income and the community
activities are identified to be present, the Contractor shall assist
in the preservation and/or enhancement of such activities;

j.3. To allot annually a minimum of one percent (1%) of the direct
mining and milling costs necessary to implement the activities
undertaken in the development of the host and neighboring
communities. Expenses for community development may be
charged against the royalty payment of at least one percent (1%)
of the gross output intended for the concerned indigenous
cultural community;

j.4. To give preference to Filipino citizens who have established
domicile in the neighboring communities, in the hiring of
personnel for its mining operations. If necessary skills and
expertise are currently not available, the Contractor must
immediately prepare and undertake a training and recruitment

program at its expense; rs ON |

15
k.

j.5.

To incorporate in the Mining Feasibility Study the planned
expenditures necessary to implement (j.1) to (j.3) of this Section;

In the development of Mining Technology and Geosciences:

k.1.

k.2.

k.3.

k.4.

k.5.

In the course of its operations, to produce geological,
geophysical, geochemical and other types of maps and reports
that are appropriate in scale and in format and substance which
are consistent with the internationally accepted standards and
practices. Such maps shall be made available to the scientific
community in the most convenient and cost effective forms,
subject to the condition that the Contractor may delay release of
said information for a reasonable period of time, which shall not
exceed three (3) years;

To systematically keep the data generated from the Contract/
Mining Area such as cores, assays and other related
information, including economic and financial data and make
them accessible to students, researchers and other persons
responsible for developing mining, geoscience and processing
technology subject to the condition that the Contractor may
delay release of data to the science and technology community
within a reasonable period of time which shall not exceed three
(3) years;

To transfer to the Government or local mining company
the appropriate technology it may adapt in the exploration,
development and commercial utilization of the minerals in the
Contract Area;

To allocate research and development budget for the
advancement of mining technology and geosciences in
coordination with the Bureau, research institutions, academe,
etc.;

To replicate data, maps and reports cited in (k.1) and (k.2) and
furnish the Bureau for archiving and systematic safekeeping
which shall be made available to the science and technology
community for conducting research and undertaking other
activities which contribute to the development of mining,
geoscience and processing technology and the corresponding
national pool of manpower talents: Provided, however, that the
release of data, maps and the like shall be similarly constrained
in accordance with (k.1) and (k.2) above;

To incorporate in the Mining Feasibility Study the planned expenditures
necessary to implement all the plans and programs set forth in this
Agreement; and

To pay all other taxes and fees mandated by existing laws, rules and

regulations. SR me

|

16
11.3

qd)

e)

9)

h)

To sell, assign, transfer, convey or otherwise dispose of all its rights,
interests and obligations under the Agreement subject to the approval of
the Government;

To employ or bring into the Philippines foreign technical and specialized
personnel, including the immediate members of their families as may be
required in the operations of the Contractor, subject to applicable laws
and regulations: Provided, That if the employment connection of such
foreign persons with the Contractor ceases, the applicable laws and
regulations on immigration shall apply to them. Everytime foreign
technologies are utilized and where alien executives are employed, an
effective program of training understudies shall be undertaken. The
alien employment shall be limited to technologies requiring highly
specialized training and experience subject to the required approval
under existing laws, rules and regulations;

To enjoy easement rights and use of timber, water and other natural
resources in the Contract Area subject to pertinent laws, rules and
regulations and the rights of third parties;

Of repatriation of capital and remittance of profits, dividends and interest
on loans, subject to existing laws and Bangko Sentral rules and
regulations; and

To import when necessary all equipment, spare parts and raw materials
required in the operations in accordance with existing laws and
regulations.

Obligation of the Government

The Government shall:

a)

b)

¢)

Ensure that the Contractor has the Government's full cooperation in the
exercise of the rights granted to it under this Agreement;

Use its best efforts to ensure the timely issuance of necessary permits
and similar authorizing documents for use of the surface of the Contract
Area; and

To cooperate with the Contractor in its efforts to obtain financing
contemplated herein from banks or other financial institutions: Provided,

That such financing arrangements will in no event reduce the
Contractor's obligation on Government rights hereunder.

L

17
12.1

12.2

13.1

13.2

13.3

SECTION Xil
ASSETS AND EQUIPMENT

The Contractor shall acquire for the Mining Operations only such assets that
are reasonably estimated to be required in carrying out such Mining
Operations.

All materials, equipment, plant and other installations erected or placed on the
Contract Area of a movable nature by the Contractor shall remain the property
of the Contractor. The Contractor shall have the right to remove and re-export
such materials and equipment, plant and other installations from the
Philippines, subject to existing rules and regulations. In case of cessation of
Mining Operations on public lands occasioned by its voluntary abandonment
or withdrawal, the Contractor shall have a period of one (1) year from the time
of cessation within which to remove its improvements; otherwise, all social
infrastructures and facilities shall be turned over or donated tax free to the
proper government authorities, national or local, to ensure that said
infrastructures and facilities are continuously maintained and utilized by the
host and neighboring communities.

SECTION XiIll
EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

The Contractor agrees to employ, to the extent possible, qualified Filipino
personnel in all types of mining operations for which they are qualified; and
after Commercial Production commences shall, in consultation and with
consent of the Government, prepare and undertake an extensive training
programme suitable to Filipino nationals in all levels of employment. The
objective of said programme shall be to reach within the timetable set forth
below the following targets of “Filipinization”:

Unskilled Skilled = Clerical Professional Management

(%) (%) (%) (%) (%)
Year 1 100 100 100 75 75
Year 3 100 100 100 80 80
Year 5 100 100 100 90 90
Year 7 100 100 100 95 95
Year 10 100 100 100 95 95
Year 15 100 100 100 95 95

Cost and expenses of training such Filipino personnel and the Contractor's
own employees shall be included in the Operating Expenses.

The Contractor shall not discriminate on the basis of gender and shall respect

the right of women workers to participate in policy and decision-making
processes affecting their rights and benefits. SR |

18
13.2.

13.3.

14.1.

14.2.

14.3.

15:4.

15.2.

Cost and expenses of training such Filipino personne! and the Contractor's
own employees shall be included in the Operating Expenses.

The Contractor shall not discriminate on the basis of gender and shall respect
the right of women workers to participate in policy and decision-making
processes affecting their rights and benefits.

SECTION XIV
ARBITRATION

The Government and the Contractor shall consult with each other in good
faith and shall exhaust all available remedies to settle any and all disputes or
disagreements arising out of or relating to the validity, interpretations,
enforceability, or performance of this Agreement before resorting to arbitration
as provided for in Section 14.2 below.

Any disagreement or dispute which can not be settled amicably within a
period of one (1) year from the time the issue is raised by a Party shall be
settled by a tribunal of three (3) arbitrators. This tribunal shall be constituted
as follows: one to be appointed by the Contractor and the other to be
appointed by the Secretary. The first two appointed arbitrators shall consider
names of qualified persons until agreement on a mutually acceptable
Chairman of the tribunal is selected. Such arbitration shall be initiated and
conducted pursuant to Republic Act No. 876, otherwise known as the
“Arbitration Act." In any event, the arbitration shall be conducted applying the
substantive laws of the Republic of the Philippines.

Each party shall pay fifty percent (50%) of the fees and expenses of the
Arbitrators and the costs of arbitration. Each party shall pay its own costs and
attorney's fee.

SECTION XV

SUSPENSION OR TERMINATION OF CONTRACT,
TAX INCENTIVES AND CREDITS

This Agreement may be suspended for failure of the Contractor: (a) to comply
with any provision or requirement of the Act and/or its implementing rules and
regulations; (b) to pay taxes, fees and/or other charges demandable and due
the Government.

This Agreement terminates or may be terminated for the following causes: (a)
expiration of its term, whether original or renewal; (b) withdrawal from the
Agreement by the Contractor; (c) violation by the Contractor of the
Agreement’s terms and conditions; (d) failure to pay taxes, fees/or charges or
financial obligations for two (2) consecutive years; (e) false statement or
omission of facts by the Contractor; and (f) any other cause or reason

ae

19
15.4

15.5

15.6

15.7

15.8

15.9

16.1

16.2

The Contractor may, by giving due notice at any time during the term of this
Agreement, apply for its cancellation due to causes which, in the opinion of
the Contractor, render continued mining operation no longer feasible or
viable. In this case, the Secretary shall decide on the application within thirty
(30) days from notice: Provided, That the Contractor has met all the financial,
fiscal and legal obligations.

No delay or omissions or course of dealing by the Government shall impair
any of its rights under this Agreement, except in the case of a written waiver.
The Government's right to seek recourse and relief by all other means shall
not be construed as a waiver of any succeeding or other default unless the
contrary intention is reduced in writing and signed by the party authorized to
exercise the waiver.

In case of termination, the Contractor shall pay all the fees and other liabilities
due up to the end of the year in which the termination becomes effective. The
Contractor shall immediately carry out the restoration of the Contract Area in
accordance with good mining industry practice.

The withdrawal by the Contractor from the Mineral Agreement shall not
release it from any and all financial, environmental, legal and fiscal obligations
under this Agreement;

The following acts or omission, inter alia shall constitute breach of contract
upon which the Government may exercise its right to terminate the
Agreement:

a) Failure of the Contractor without valid reason to commence Commercial
Production within the period prescribed; and

b) Failure of the Contractor to conduct mining operations and other
activities in accordance with the approved Work Programs and/or any
modification thereof as approved by the Director.

The Government may suspend and cancel tax incentives and credits if the

Contractor fails to abide by the terms and conditions of said incentives and
credits.

SECTION XVI

OTHER PROVISIONS

Any terms and conditions resulting from repeal or amendment of any existing
laws or regulation or from the enactment of a law, regulation or administrative
order shall be considered a part of this Agreement.

Notice
All notices, demands and other communications required or permitted

hereunder shall be made in writing, telex or telecopy and shall be deemed to
have been duly given notice, in the case of telex or telecopy, if answered back

2 at
16.1.

16.2.

16.3.

16.4.

SECTION XVI
OTHER PROVISIONS

Any terms and conditions resulting from repeal or amendment of any existing
laws or regulation or from the enactment of a law, regulation or administrative
order shall be considered a part of this Agreement.

Notice

All notices, demands and other communications required or permitted
hereunder shall be made in writing, telex or telecopy and shall be deemed to
have been duly given notice, in the case of telex or telecopy, if answered back
or confirmation received, or if delivered by hand, upon receipt or ten days
after being deposited in the mail, airmail postage prepaid and addressed as
follows:

If to the Government:

THE SECRETARY

Department of Environment and Natural Resources
DENR Building, Visayas Avenue

Diliman, Quezon City

If to the Contractor:

PIO B. CASTILLO, JR.
IP1| Compound

Juan Luna Avenue
Mabolo, Cebu City

Either party may substitute or change such address on notice thereof to the
other party.

Governing Law

This Agreement and the relation between the parties hereto shall be governed
by and construed in accordance with the laws of the Republic of the
Philippines. The Contractor hereby agrees and obliges itself to comply with
the provisions of the Act, its implementing rules and regulations and other
relevant laws and regulations.

Suspension of Obligation

a. Any failure or delay on the part of any party in the performance of its
obligation or duties hereunder shall be excused to the extent
attributable to Force Majeure as defined in the Act: Provided, That the
suspension of Mining Operations due to Force Majeure causes shall be
subject to approval by the DENR Secretary. wae

21

F
&

b. If Mining Operations are delayed, curtailed or prevented by such Force
Majeure causes, then the time for enjoying the rights and carrying out
the obligations thereby affected, the term of this Agreement and all
rights and obligations hereunder shall be extended for a period equal

to the period involved.

c. The Party, whose ability to perform its obligations is affected by such
Force Majeure causes, shall promptly give Notice to the other in writing
of any such delay or failure of performance, the expected duration
thereof and its anticipated effect and shall use its efforts to remedy
such delay, except that neither Party shall be under any obligation to
settle a labor dispute: Provided, That the suspension of obligation by
the Contractor shall be subject to prior approval by the Director.

16.5. Amendments

This Agreement shall not be annulled, amended or modified in any respect
except by mutual consent in writing of the herein parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of
the day and year first above written

THE REPUBLIC OF THE PHILIPPINES

BY: .
tae GOZUN ..
Secreta aN

Department of Environment and Natural Resources

PIO B. CASTILLO, JR.
Contractor
TIN: 135-454-436

SIGNED IN THE PRESENCE OF:

aos Teves Bre I* \e

(Signature over Printed Name) (Signature over Printed Name)

22
ACKNOWLEDGMENT

Republic of the Philippines)
Quezon City )ss

Before me, a Notary Public for and in the City of Quezon, personally appeared
ELISEA G. GOZUN, with Community Tax Certificate No. 27620206 issued
on Jen. (2, 2004 _ iN _Auerwn G' , in her capacity as Secretary of the
Department of Environment and Natural Resources, and PIO B. CASTILLO, JR.,
with Community Tax Certificate No. O24 BOS\S issued on
Jan. 23, 2004 in_ Cebu _C , in his capacity as Contractor, both
known to me and to me known to be the same persons who executed the foregoing
instrument consisting of twenty three (23) pages, including this acknowledgment
page, and acknowledged to me that the same is their voluntary acts and deeds.

IN WITNESS WHEREOF, | have hereunto set my hand and affix my notarial seal,
this - day of z

Doc. No. q
Page No. Vv
Book No. /
Series of 00

C2/proforma/Castillo,pio.doc/mpsa

23
